Citation Nr: 1435130	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  07-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypogonadism.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1995 and from March 2005 to April 2006, with additional periods of Reserve service.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In September 2009 the Board remanded the matter for further evidentiary development.  Upon completion of that development, the matter was returned to the Board, which then issued a decision in January 2012 denying the claim of entitlement to service connection for hypogonadism.  

The Veteran did not appeal the January 2012 decision to the Court of Appeals for Veterans Claims (CAVC or Court).  

In October 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of his opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  Accordingly, the Board vacated the January 2012 decision in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In October 2013, the Board sent the Veteran a letter informing him of his opportunity to request a new Board hearing.  He responded in November 2013 informing the Board that he desires to have an in-person hearing held at his local RO.  He has not since withdrawn or modified this request.  

Accordingly, the matter must be remanded to afford him this due process right.  

The case is REMANDED for the following action:

Schedule the Veteran for a Board personal hearing at the RO before a Veterans Law Judge.  He and his representative should be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for any reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



